1. The evidence amply authorized the verdict.
2. The special grounds of the motion for new trial, alleging that the court erred in charging the law of confessions and in failing to charge the law of admissions, are without merit, since the undisputed evidence showed that the defendant had made a free and voluntary confession which was corroborated by other evidence. Therefore the court properly instructed the jury on the law of confessions, and did not err in omitting to charge the law of admissions or incriminatory statements.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
      DECIDED FEBRUARY 4, 1943. REHEARING DENIED FEBRUARY 20, 1943.